Citation Nr: 1311525	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-43 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to basic eligibility to educational assistance benefits under Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to December 2006.  He had additional periods of active duty training (ADT) with the Army National Guard and Reserve.  He began another period of active duty in November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the Virtual VA file does not reveal any records pertinent to the present claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the August 2010 Statement of the Case, the Veteran's application for Montgomery GI Bill (MGIB)/Chapter 30 program benefits was denied because he did not have enough qualifying active duty service.  The RO noted that the Veteran was then on active duty and would have the requisite service in November 2010 and could reapply for such benefits at that time.  In November 2010, the Veteran filed a substantive appeal (VA Form 9) in which he expressed confusion as to his education benefits and requested clarification about the benefits to which he was entitled.  The claims file does not indicate that any further action was taken.

Given the foregoing, the Board finds that additional action is warranted.  The RO/AMC should take action to verify the Veteran's qualifying active duty service and determine whether he is now eligible for MGIB program benefits.  If it is determined that the Veteran is ineligible, the RO/AMC should notify him as to the reasons for his ineligibility and inform him of any other education benefits for which he might be entitled.  

Accordingly, the case is REMANDED for the following action:

1.  Verify whether the Veteran has sufficient qualifying active duty service for basic eligibility under the MGIB/Chapter 30 educational assistance program.

2.  Then, readjudicate the Veteran's claim in light of any additional evidence received.  If basic eligibility to MGIB program benefits remains denied, prepare a supplemental statement of the case (SSOC) and send it to him.  In the SSOC, explain the reasons for the denial and notify him of any other education benefits to which he might be entitled.  Give him time to respond before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


